       Case: 3:19-cv-00081-jdp Document #: 119 Filed: 07/08/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JAY JASMINE SADDLER,

                               Plaintiff,
         v.

 JESSICA HEWITT, BETHANY HAMMEL,                                    OPINION and ORDER
 RILEY VOGEL, EDWARD BREITSPRECKER,
 ANDREW SMITH, MASON NEMITZ,                                              19-cv-81-jdp
 MICHELLE NECOLLINS, BRIAN QUICK,
 KESSA KLAAS, NAKIA HERRINGTON,
 KEITH JOHNSON, and CARMEN ZACHARIAS,

                               Defendants.


       Pro se plaintiff Jay Jasmine Saddler, a prisoner at Waupun Correctional Institution, is

proceeding on Eighth and Fourteenth Amendment claims based on allegations that numerous

jail and prison officials failed to provide proper medical care for an injury to his left hand.

       The question before the court is whether Saddler has exhausted his administrative

remedies, as required under the Prison Litigation Reform Act. The state prison defendants

(Nakia Herrington, Keith Johnson, and Carmen Zacharias) have filed a motion for summary

judgment based on Saddler’s failure to exhaust his administrative remedies. Dkt. 74. The

county jail defendants (the nine other defendants in the case) also move for summary judgment

on exhaustion grounds. Dkt. 93. Saddler opposes both motions, and he has filed his own

motions for partial summary judgment seeking a declaration that he has exhausted his claims.

Dkt. 96 and Dkt. 115.

       The evidence shows that Saddler failed to exhaust his administrative remedies against

both the state and county defendants, So I will grant defendants’ motions, deny Saddler’s

motions, and dismiss the case.
      Case: 3:19-cv-00081-jdp Document #: 119 Filed: 07/08/20 Page 2 of 11



                                          ANALYSIS

       The Prison Litigation Reform Act (PLRA) requires a prisoner confined in any jail,

prison, or other correctional facility to exhaust all available administrative remedies before

challenging conditions of confinement in federal court. 42 U.S.C. § 1997e(a). The purpose of

this requirement is not to protect defendants but to give prison officials an opportunity to

resolve complaints without judicial intervention. Perez v. Wis. Dep’t of Corr., 182 F.3d 532,

537–38 (7th Cir. 1999) (exhaustion serves purposes of “narrow[ing] a dispute [and] avoid[ing]

the need for litigation”). Failure to exhaust administrative remedies under § 1997e(a) is an

affirmative defense that must be proven by the defendants. Davis v. Mason, 881 F.3d 982, 985

(7th Cir. 2018).

       Administrative exhaustion requires “using all steps that the agency holds out, and doing

so properly (so that the agency addresses the issue on the merits).” Woodford v. Ngo, 548 U.S.

81, 90 (2006). This means that a prisoner needs to “file complaints and appeals in the place,

and at the time, the [agency’s] administrative rules require.” Pozo v. McCaughtry, 286 F.3d

1022, 1025 (7th Cir. 2002). Saddler has sued both state and county officials, so his claims

implicate both state and county administrative grievances processes.

A. Exhaustion of state administrative remedies

       1. Wisconsin’s administrative exhaustion process

       Prisoners incarcerated in the state prison system must exhaust administrative remedies

by following the procedures outlined in section DOC 310 of the Wisconsin Administrative

Code, which establishes the “inmate complaint review system” (ICRS). ICRS requires that an

inmate first attempt to resolve his grievance through designated informal channels before filing

a formal complaint. Wis. Admin. Code. § DOC 310.07(1). If that proves unsuccessful, the


                                               2
       Case: 3:19-cv-00081-jdp Document #: 119 Filed: 07/08/20 Page 3 of 11



inmate must “file a complaint within 14 days after the occurrence giving rise to the complaint.”

Wis. Admin. Code. § DOC 310.07(2). Once a complaint is filed, the institution complaint

examiner (ICE) either rejects the complaint for one of the nine reasons listed in the Code, see

Wis. Admin. Code. § DOC 310.10(6), or sends a recommended complaint disposition to the

appropriate reviewing authority. Wis. Admin. Code. § DOC 310.10(1). If the reviewing

authority dismisses the complaint, the inmate may appeal the dismissal up the chain until he

reaches the secretary of the Department of Corrections. Wis. Admin. Code. §§ DOC 310.12,

310.13. Once the secretary decides the appeal, the agency’s “decision is final,” at which point

the prisoner will have fully exhausted his administrative remedies. Wis. Admin. Code. § DOC

310.13(3).

        2. Saddler’s complaint-filing history

        Saddler’s claims against the state defendants arise in two prisons. From March 23, 2017

to July 3, 2017, Saddler was confined at Dodge Correctional Institution (DCI), where he alleges

that defendants Zacharias and Johnson failed to ensure that he received medical care that he

needed for a knife injury to his hand. From July 3, 2017 to March 23, 2018, Saddler was

confined at Racine Correctional Institution (RCI), where he alleges that defendant Herrington

ignored Saddler’s requests for follow-up care. After that, Saddler was transferred to Waupun

Correctional Institution (WCI), where he is currently confined. Zacharias, Johnson, and

Herrington contend that the claims against them must be dismissed because Saddler didn’t file

any complaints relating to the medical treatment of his hand injury until almost a year after

his transfer to WCI, and the complaints he filed at WCI weren’t sufficient to exhaust the claims

at issue in this case.




                                               3
       Case: 3:19-cv-00081-jdp Document #: 119 Filed: 07/08/20 Page 4 of 11



       The state defendants provide a copy of Saddler’s ICRS complaint filing history,

Dkt. 79-1, which confirms their account. Saddler filed several complaints in 2017 and 2018

(when the events giving rise to his claims against Zacharias, Johnson, and Herrington took

place), but he made no mention of his hand injury until March 4, 2019, when he filed

complaint no. WCI-2019-4267. In that complaint, Saddler listed an incident date of March 1,

2019, and he complained that he was being ignored by healthcare staff at WCI. See Dkt. 79-2,

at 7 (listing “Mark Jensen,” “HSU Marchang,” “York,” and “Doctor Jean Pierre”). He did not

mention Zacharias, Johnson, or Herrington, nor did he discuss the treatment he had received

while incarcerated at DCI or RCI. Ultimately the complaint was dismissed after the ICE

determined that it did “not appear that inmate Saddler’s health care concerns are being

ignored.” Id. at 2. Saddler did not appeal the dismissal.

       Several months passed, during which Saddler filed additional complaints regarding

issues unrelated to health care. Then on September 5, 2019, Saddler submitted a second

complaint about his hand injury, WCI-2019-16228. He listed August 23, 2019 as the incident

date, and he complained that “it’s been 2 weeks [of] delayed medical care and 2 months [of]

waiting for assigned doctor to see [him]. . . . Hope to be helped.” Dkt. 79-3, at 11. At the

bottom of the form under the section asking for “details surrounding the complaint,” Saddler

wrote: “The original[] H.S.U of Dodge evaluation and surrounding also the Racine Correctional

Nurses and staffs including doctor there of original[] observations. This is an ongoing issue

that has not been de[a]lt with.” Id. The ICE returned the complaint for containing more than

“one clearly identified issue,” in violation of § DOC 310.07(5). He instructed Saddler to clarify

and resubmit the complaint, which Saddler did. This time, Saddler didn’t mention DCI, RCI,

or the fact that his complaint concerned an ongoing issue. See Dkt. 79-3, at 12 (stating “I been


                                               4
       Case: 3:19-cv-00081-jdp Document #: 119 Filed: 07/08/20 Page 5 of 11



denied medical attention!! For left hand. Want surg[ery]”). The ICE accepted and investigated

the amended complaint, but he ultimately recommended that it be dismissed. Id. at 2. Saddler

appealed the dismissal all the way to the Office of the Secretary, which affirmed the dismissal

on November 5, 2019. See Dkt. 79-3. In the meantime, Saddler had filed claims against the

state defendants in this case. See Dkt. 25 (amended complaint filed September 17, 2019).

       3. Saddler’s arguments regarding exhaustion

       Saddler doesn’t dispute the state defendants’ account of his complaint-filing history.

But in his opposition brief, he argues both that he successfully exhausted his administrative

remedies, and that the administrative process was unavailable to him for various reasons.

       Saddler contends that his two injury-related ICRS complaints were sufficient to exhaust

his claims. Saddler didn’t appeal the dismissal of WCI-2019-4267, so that complaint can’t

have exhausted any claims. Saddler did appeal the second complaint, WCI-2019-16228, all

the way to the Office of the Secretary, but he filed suit against the state defendants before that

appeal had concluded, which means that ICRS complaint didn’t exhaust any claims for

purposes of this case. See Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004) (dismissal is

required when a prisoner files federal lawsuit before completing the exhaustion process).

       Even setting aside these procedural problems, neither of Saddler’s complaints were

sufficient to put defendants on notice that Saddler was alleging a continuing pattern of

disregard for his hand injury dating back to 2017. Both injury-related complaints were filed

long after Saddler’s transfer to WCI, and neither one discussed what Saddler had experienced

at DCI or RCI. Although Saddler mentioned DCI and RCI in his initial attempt at filing WCI-

2019-16228, that complaint was returned, and Saddler did not discuss DCI or RCI in the

version of the complaint that was ultimately accepted for investigation, decided on the merits,


                                                5
       Case: 3:19-cv-00081-jdp Document #: 119 Filed: 07/08/20 Page 6 of 11



and appealed up to the DOC secretary. Proper exhaustion requires strict compliance with

prison’s administrative rules, including the requirement that a complaint clearly identify a

single issue. Saddler’s complaint did not notify reviewing officials that the grievance he was

raising dated back to his time at DCI and RCI.

       Saddler also argues that he should be deemed as having exhausted his claims because

the defendants in question had actual knowledge of his medical needs. But that doesn’t excuse

Saddler’s non-compliance with the administrative process. See, e.g., Richmond v. Sauvey,

No. 18-cv-530, 2018 WL 4100537, at *4–6 (E.D. Wis. Aug. 28, 2018). The administrative

exhaustion requirement is about more than simply putting officials on notice of inmate

grievances; it gives prison officials an opportunity “to take corrective action without first

incurring the hassle and expense of litigation.” Cannon v. Washington, 418 F.3d 714, 719 (7th

Cir. 2005). Saddler gave prison officials no opportunity to resolve his grievance

administratively, so he failed to comply with the exhaustion requirement.

       Saddler suggests that the administrative exhaustion process was unavailable to him. An

inmate “must exhaust available remedies, but need not exhaust unavailable ones.” Ross v. Blake,

--- U.S. ----, 136 S. Ct. 1850, 1858, 195 L.E.2d 117 (2016). An administrative scheme can be

unavailable to a prisoner if, for example, the prison fails to accept or acknowledge a prisoner’s

grievances, or constructs an administrative scheme “so opaque that it becomes, practically

speaking, incapable of use.” Id. at 1859.

       Here, Saddler contends that the administrative process was unavailable to him for three

reasons. First, he says that he attempted to file grievances about his hand earlier, but he

couldn’t because his hand injury made it too hard to write. Dkt. 103, at 2. But Saddler filed

six ICRS complaints prior to filing any complaint about his hand, see Dkt. 79-1, so the injury


                                               6
       Case: 3:19-cv-00081-jdp Document #: 119 Filed: 07/08/20 Page 7 of 11



doesn’t appear to have prevented him from making use of the administrative process. Second,

Saddler contends that he wasn’t able to exhaust because he was transferred between different

correctional institutions. But he doesn’t explain why these transfers prevented him from filing

complaints. And Saddler’s complaint filing history shows that he used the ICRS system to

complain about unrelated issues before he was transferred to WCI. Third, Saddler alleges that

DOC officials “attempted to sabotage plaintiff” by telling him “not to file I.C.E. on the matter

because it would be t[a]ken care of.” Dkt. 103, at 10. But he provides no details about who

told him this, when these remarks were made, or in what context. “Rule 56 demands something

more specific than the bald assertions of the general truth of a particular matter, rather it

requires affidavits that cite specific concrete facts establishing the existence of the truth of the

matter asserted.” Bordelon v. Bd. of Educ. of the City of Chicago, 811 F.3d 984, 989 (7th Cir. 2016)

(citation omitted). Saddler hasn’t provided that here, so he has not demonstrated that the

ICRS process was unavailable to him.

       Because the state defendants have met their burden of demonstrating Saddler’s failure

to exhaust, I will grant the state defendant’s summary judgment motion, deny Saddler’s cross-

motion, and dismiss Saddler’s Eighth Amendment claims. See Perez, 182 F.3d at 535 (“[A] suit

filed by a prisoner before administrative remedies have been exhausted must be dismissed; the

district court lacks discretion to resolve the claim on the merits . . . .” (emphasis added)).

B. Exhaustion of county administrative remedies

       That leaves Saddler’s Fourteenth Amendment claims against the nine Grant County

defendants. Saddler alleges that these defendants ignored his hand injury in various ways, such

as by refusing to provide him with pain medication or medical supplies or failing to ensure that

he received appropriate follow-up treatment. The county defendants contend that Saddler


                                                 7
       Case: 3:19-cv-00081-jdp Document #: 119 Filed: 07/08/20 Page 8 of 11



failed to use the administrative remedies available through the Grant County Jail’s grievance

process.

       1. Saddler’s complaint filing history

       The county defendants don’t provide a copy of the procedures governing their

administrative grievance process, and they provide only a sparse declaration about it. See

Dkt. 95. It’s not clear whether there’s a process for appealing an adverse decision to the sheriff,

nor is there any discussion of how inmates are made aware of the grievance process.

Nonetheless, the declaration makes clear that exhausting a claim in Grant County Jail requires

at a minimum that inmates submit a form labeled “Inmate Grievance Form” to the appropriate

authorities. The county defendants assert that Saddler filed five such forms over the course of

his detention at the jail, but that none of them addressed Saddler’s dissatisfaction with the

treatment he was receiving for his hand injury.

       A review of those complaints bears this out. On November 28, 2016, Saddler filed a

grievance complaining that he had “not been given [his] mental health medicine.” Dkt. 95, at

11. Saddler filed the other four grievances on December 12, 2016. In the first, he complained

that a non-defendant had written him a ticket that he didn’t believe was warranted. Id. at 12.

In the second, he said that he hadn’t “had [his] psych meds for a while” and was afraid that

the non-defendant was going to sabotage his food. Id. at 13. In the third, he said that he was

in pain because he’d been forced to defend himself in a fight while being “handicapped” from

a prior injury. Id. at 14. In the fourth, he complained that defendant Riley Vogel had allowed

a fight between Saddler and another inmate to break out. Id. at 15. None of the five grievances

contain any specific mention of Saddler’s hand injury or his dissatisfaction with the care being

provided by the county defendants.


                                                8
       Case: 3:19-cv-00081-jdp Document #: 119 Filed: 07/08/20 Page 9 of 11



       2. Saddler’s arguments regarding exhaustion

       As with the state defendants, Saddler doesn’t dispute the accuracy of county

defendants’ account of his complaint-filing history. He instead argues once again that he

successfully exhausted his administrative remedies, and that the administrative process was

unavailable to him.

       Saddler contends that he successfully exhausted his Fourteenth Amendment claims by

filing the December 12, 2016 grievance about being forced to defend himself in a fight while

“already being handicap[ped] from [a] prior injur[y] sustained before[e] com[]ing here.” Id. at

14. Saddler says that the reference to a prior injury was “clearly an assertion pertaining to the

Cook County but[c]her knife wound.” Dkt. 116, at 7. But simply stating in passing that one

has an injury is not the same thing as complaining that jail staff have failed to address that

injury. Nothing about Saddler’s grievance would have put defendants on notice that he was

dissatisfied with the medical care he was receiving for his hand. Indeed, on the part of the form

that asked Saddler what the jail could do to solve his problem, Saddler wrote that he “would

like [the] jail to co[o]perate with [his] lawyer when he comes to talk to [the] jail.” Dkt. 95, at

14. This suggests that Saddler was concerned with addressing potential legal ramifications of

the fight, not with obtaining medical care.

       Saddler’s contention that the jail’s administrative grievance process was unavailable to

him boils down to two arguments. First, Saddler says that he “was not made aware of [the]

exhaustion grievances procedures [at the] Grant County Jail.” Dkt. 116, at 7. Once again, that

assertion is contradicted by the record, which shows that Saddler filed five grievances over the

course of his detention, including grievances about other health care issues. See Dkt. 95, at 11,

13 (complaining about lack of access to psychiatric medications). Second, Saddler says that


                                                9
      Case: 3:19-cv-00081-jdp Document #: 119 Filed: 07/08/20 Page 10 of 11



the county defendants, like the state defendants, tried to “sabotage [him] . . . the entire four

months [he was] detained at the Grant [County] Jail” by attempting to deter him from filing

grievances. Id. at 10. But once again, Saddler provides no affidavit detailing specific, concrete

facts about who told him this, when they told him this, or in what context these remarks were

made. His conclusory assertions aren’t sufficient to raise a genuine issue about the misconduct

he alleges.

       The county defendants, like the state defendants, have met their burden of

demonstrating Saddler’s failure to exhaust, so I will grant their summary judgment motion,

deny Saddler’s cross-motion, and dismiss Saddler’s Fourteenth Amendment claims. Because

there are no claims remaining, I will direct the clerk of court to enter judgment for defendants

and close the case. That dismissal will be without prejudice. See Ford, 362 F.3d at 401 (dismissal

for failure to exhaust is always without prejudice). Although the dismissal is without prejudice,

Saddler likely will not be able to exhaust his claims against the defendants in this case because

any future grievances would be untimely.




                                               10
Case: 3:19-cv-00081-jdp Document #: 119 Filed: 07/08/20 Page 11 of 11



                                   ORDER

IT IS ORDERED that:

1. The state defendants’ motion for summary judgment, Dkt. 73, is GRANTED.
   Plaintiff Jay Jasmine Saddler’s cross-motion for partial summary judgment, Dkt. 96,
   is DENIED.

2. The county defendants’ motion for summary judgment, Dkt. 93, is GRANTED.
   Plaintiff’s cross-motion for partial summary judgment, Dkt. 115, is DENIED.

3. This case is DISMISSED without prejudice for plaintiff Saddler’s failure to exhaust
   his administrative remedies. The clerk of court is directed to enter judgment and
   close this case.

Entered July 8, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      11
